Citation Nr: 1027931	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  07-27 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to additional Department of Veterans Affairs improved 
pension benefits for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from December 1944 to November 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which denied the Appellant's 
claim for accrued Department of Veterans Affairs (VA) benefits.  
In June 2010, the Appellant submitted a Motion to Advance on the 
Docket.  In July 2010, the Board granted the Appellant's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Appellant if further action is required on her part.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Appellant asserts that she is entitled to additional VA 
improved pension benefits for accrued benefit purposes.  In her 
September 2006 notice of disagreement (NOD), the Appellant 
asserted that: the Veteran submitted documentation of additional 
unreimbursed medical expenses prior to his death in order to 
increase his VA improved pension benefits; the VA returned the 
Veteran's May 10, 2006, Medical Expense Report (VA Form 21-8416) 
as he had forgotten to sign it; and she received the unsigned 
form and the supporting documentation following the Veteran's 
demise.  
In reviewing the claims files, the Board observes that there is 
no objective evidence that the VA had either received and/or 
returned the Veteran's May 10, 2006, Medical Expense Report (VA 
Form 21-8416) and supporting documentation prior to the Veteran's 
March 20, 2006, demise.  The VA should obtain all relevant 
documentation which could potentially be helpful in resolving the 
Appellant's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  Therefore, the Appellant should be requested to provide 
documentation reflecting that the Veteran's May, 10, 2006, 
Medical Expense Report (VA Form 21-8416) had been received prior 
to his demise.  Such documentation could include any 
documentation addressed to the Veteran indicating that his 
Medical Expense Report (VA Form 21-8416) had been received and/or 
he needed to sign and return his Medical Expense Report (VA Form 
21-8416) to the VA.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request that 
she provide objective documentation 
reflecting that the VA had received the 
Veteran's May 10, 2006, Medical Expense 
Report (VA Form 21-8416) prior to his 
demise.  

2.  Then readjudicate the Appellant's 
entitlement to additional VA improved 
pension benefits for accrued benefits 
purposes.  If the benefits sought on appeal 
remain denied, the Appellant and her 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The Appellant 
should be given the opportunity to respond 
to the SSOC.  

3.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Appellant is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

